              Case 4:16-cv-02239-JSW Document 73 Filed 03/01/21 Page 1 of 3




 1   Shelley K. Mack, SBN 209596
     1416 Bates Road
 2   McKinleyville, California 95519
     Tel: (707) 599-7375
 3   shelleykmack@gmail.com
 4   Attorney for Plaintiffs
     STACY COBINE, NANETTE DEAN,
 5   CHRISTINA RUBLE, LLOYD PARKER,
     GERRIANNE SCHULZE, SARAH HOOD,
 6   AARON KANGAS, LYNETTE VERA,
     AUBREY SHORT, MARIE ANNTONETTE KINDER,
 7   and JOHN TRAVIS
 8   JACK PRAETZELLIS (SBN 267765)
     jpraetzellis@foxrothschild.com
 9   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
10   San Francisco, California 94104
     Telephone: (415) 364-5540
11   Facsimile: (415) 391-4436
12   Attorney for Defendants
     CITY OF EUREKA, EUREKA
13   POLICE DEPARTMENT, and
     ANDREW MILLS, in his official
14   capacity as Chief of Police
15
16                             UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA

18
19   STACY COBINE, NANETTE DEAN,                 )   CASE NO. 16-cv-02239-JSW
     CHRISTINA RUBLE, LLOYD PARKER,              )
20   GERRIANNE SCHULZE, SARAH HOOD,              )
     AARON KANGAS, LYNETTE VERA,                 )   JOINT STATUS REPORT
21   AUBREY SHORT, MARIE ANNTONETTE              )
     KINDER, and JOHN TRAVIS,                    )   Date:        N/A
22                Plaintiffs,                    )   Time:        N/A
     vs.                                         )   Courtroom:   5, 2nd Floor
23                                               )   Judge:       Hon. Jeffrey S. White
     CITY OF EUREKA, EUREKA POLICE               )
24   DEPARTMENT, and ANDREW MILLS, in            )
     his official capacity as Chief of Police,   )
25                                               )
                   Defendants.                   )
26                                               )

27
                                                 1
                                       JOINT STATUS REPORT
                   Case 4:16-cv-02239-JSW Document 73 Filed 03/01/21 Page 2 of 3




 1             Pursuant to the Court’s Order [Document 72], the parties submit the following joint status
 2   report:
 3             This action challenges an anti-camping ordinance (the “Ordinance”) in the City of Eureka
 4   (the “City”).1 In April 2019, the Ninth Circuit issued its decision in Martin v. City of Boise, 920
 5   F.3d 584 (2019), that appears to govern this action. The United States Supreme Court denied
 6   review of Martin on December 16, 2019.
 7             The City explored, with Plaintiffs (via their counsel), potential ways to revise the
 8   Ordinance in the wake of the Martin decision. Unfortunately, those discussions did not result in
 9   an agreed revised ordinance.
10             Notwithstanding the lack of agreement with Plaintiffs, the City has taken steps to repeal
11   the Ordinance and concurrently enact a new Ordinance consistent with the Martin decision (the
12   “New Ordinance”). On February 2, 2021, a motion carried in the City Council to introduce the

13   New Ordinance. On February 16, 2021, the New Ordinance was adopted. The New Ordinance
14   will be effective on March 18, 2021. At that time, the City believes this action will be rendered
15   moot and the City will ask Plaintiffs to dismiss the action.
16             Counsel for Plaintiffs is evaluating the New Ordinance adopted February 16, 2021 to
17   determine whether it is consistent with the Martin decision. Plaintiffs also seek monetary
18   damages in connection with the original adoption of the Ordinance and enforcement of the
19   Ordinance against them prior to adoption of the New Ordinance. Provided that the New
20   Ordinance is consistent with the Martin decision and further informal discussions with the City
21   resolve Plaintiffs’ claims for monetary damages, this matter will then be in a posture for
22   dismissal. Counsel for Plaintiffs respectfully requests that the Court set a further status
23   ///
24

25             1The City has not enforced the Ordinance since at least September of 2018. The
26   operative complaint alleges four causes of action. All but the First Cause of Action for violation
     of the 8th Amendment have been dismissed. The First Cause of Action challenges the Ordinance
27   and seeks nominal damages.
                                                         2
                                              JOINT STATUS REPORT
               Case 4:16-cv-02239-JSW Document 73 Filed 03/01/21 Page 3 of 3




 1   conference within 90 to 120 days, by which time Counsel for Plaintiffs expects those outstanding
 2   issues may be brought to a close.
 3                                                Respectfully submitted,
 4                                                FOX ROTHSCHILD LLP
 5
     Dated: March 1, 2021.                       By s/Jack Praetzellis
 6                                                    JACK PRAETZELLIS
                                                 Attorneys for Defendants CITY OF EUREKA et al.
 7
 8
     Dated: March 1, 2021.                            s/Shelley K. Mack
 9                                                     SHELLEY K. MACK
                                                 Attorney for Plaintiffs STACY COBINE et al.
10
11
12

13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
                                                    3
                                          JOINT STATUS REPORT
     176701\00006\120005190.v3
